Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on 4/16/2021 has been considered by the Examiner and made of record in the application file.

Reasons for allowance
Claims 26-46 are allowed (renumbered as claims 1-21).
The following is an examiner’s statement of reasons for allowance:
Regarding claim 26, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
3GPP TS 33.501 V0.6.0 (2017-12) discloses the user equipment (UE) shall generate a Subscription Concealed Identifier (SUCI) using the raw public key that was securely provisioned in control of the home network (see line 13 of page 54, section 6.12.2) and further teaches that UE shall include a SUCI to 5G NAS messages (see line 35 of page 53, section 6.12.1) and it is FFS if the UE is allowed to send the SUCI in the identifier response message in response to an identifier request message from the network (see line 1 of page 54, section 6.12.1). 
Ryu (US 10,856,265 B2) discloses, a network node receiving resource preference information of a UE via a NAS message a network assistance information indicating operation scheme preferred by the UE, next the network node configures a resource for the UE based on the resource preferences information. The network node select a specific resource operation units according to UE preference such as short cycle for a DRX cycle when it is performance centric and long cycle when it is energy centric (see Fig. 14, col. 37, lines 56-67 and col. 38, lines 1-28)  
However 3GPP TS 33.501 V0.6.0 (2017-12) and the cited reference, Ryu (US 10,856,265 B2), in the new IDS filed on 4/16/2021 fail to explicitly disclose “receiving a message indicating a criterion associated with a size of a SUCI;
calculating the SUCI based on an encryption scheme;
determining whether the calculated SUCI satisfies the criterion associated with the size of the SUCI; and
using the calculated SUCI only when it is determined that the calculated SUCI satisfies the criterion associated with the size of the SUCI”, in combination with the other claim elements and features.
Regarding claim 33, the prior arts of the record fail to suggest, disclose or teach in 

In particular, 3GPP TS 33.501 V0.6.0 (2017-12) discloses, the SEAF may initiate an authentication with the UE during any procedure establishing a signaling connection with the UE, according to the SEAF's policy. The UE shall use SUCI or 5G-GUTI in the registration request (see lines 6-7 of page 26, section 6.1.2) and further teaches that UE shall include a SUCI to 5G NAS messages (see line 35 of page 53, section 6.12.1) and it is FFS if the UE is allowed to send the SUCI in the identifier response message in response to an identifier request message from the network (see line 1 of page 54, section 6.12.1).
Ryu (US 10,856,265 B2) discloses, a network node receiving resource preference information of a UE via a NAS message a network assistance information indicating operation scheme preferred by the UE, next the network node configures a resource for the UE based on the resource preferences information. The network node select a specific resource operation units according to UE preference such as short cycle for a DRX cycle when it is performance centric and long cycle when it is energy centric (see Fig. 14, col. 37, lines 56-67 and col. 38, lines 1-28)
However 3GPP TS 33.501 V0.6.0 (2017-12) and the cited reference, Ryu (US 10,856,265 B2), in the new IDS filed on 4/16/2021 fail to explicitly disclose “determining a size of the SUCI contained in the received message;
determining an expected size of the SUCI in the received message;
determining whether the size of the SUCI contained in the received message satisfies a criterion associated with the expected size;
determining that the SUCI in the received message is invalid when the size of the SUCI contained in the received message does not satisfy the criterion associated with the expected size; and
rejecting the SUCI in the received message when the SUCI in the received message is determined to be invalid”, in combination with the other claim elements and features.
Regarding claim 45, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, 3GPP TS 33.501 V0.6.0 (2017-12) discloses the user equipment (UE) shall generate a Subscription Concealed Identifier (SUCI) using the raw public key that was securely provisioned in control of the home network (see line 13 of page 54, section 6.12.2) and further teaches that UE shall include a SUCI to 5G NAS messages (see line 35 of page 53, section 6.12.1) and it is FFS if the UE is allowed to send the SUCI in the identifier response message in response to an identifier request message from the network (see line 1 of page 54, section 6.12.1). 
Ryu (US 10,856,265 B2) discloses, a network node receiving resource preference information of a UE via a NAS message a network assistance information indicating operation scheme preferred by the UE, next the network node configures a resource for the UE based on the resource preferences information. The network node select a specific resource operation units according to UE preference such as short cycle for a DRX cycle when it is performance centric and long cycle when it is energy centric (see Fig. 14, col. 37, lines 56-67 and col. 38, lines 1-28)
However 3GPP TS 33.501 V0.6.0 (2017-12) and the cited reference, Ryu (US 10,856,265 B2), in the new IDS filed on 4/16/2021 fail to explicitly disclose “receive a message indicating a criterion associated with a size of a SUCI; 
calculate the SUCI based on an encryption scheme;
determine whether the calculated SUCI satisfies the criterion associated with the size of the SUCI; and
use the calculated SUCI only when it is determined that the calculated SUCI satisfies the criterion associated with the size of the SUCI”, in combination with the other claim elements and features.
Regarding claim 46, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, 3GPP TS 33.501 V0.6.0 (2017-12) discloses, the SEAF may initiate an authentication with the UE during any procedure establishing a signaling connection with the UE, according to the SEAF's policy. The UE shall use SUCI or 5G-GUTI in the registration request (see lines 6-7 of page 26, section 6.1.2) and further teaches that UE shall include a SUCI to 5G NAS messages (see line 35 of page 53, section 6.12.1) and it is FFS if the UE is allowed to send the SUCI in the identifier response message in response to an identifier request message from the network (see line 1 of page 54, section 6.12.1).
Ryu (US 10,856,265 B2) discloses, a network node receiving resource preference information of a UE via a NAS message a network assistance information indicating operation scheme preferred by the UE, next the network node configures a resource for the UE based on the resource preferences information. The network node select a specific resource operation units according to UE preference such as short cycle for a DRX cycle when it is performance centric and long cycle when it is energy centric (see Fig. 14, col. 37, lines 56-67 and col. 38, lines 1-28)
However 3GPP TS 33.501 V0.6.0 (2017-12) and the cited reference, Ryu (US 10,856,265 B2), in the new IDS filed on 4/16/2021 fail to explicitly disclose “determine a size of the SUCI contained in the received message;
determine an expected size of the SUCI in the received message;
determine whether the size of the SUCI contained in the received message satisfies a criterion associated with the expected size;
determine that the SUCI in the received message is invalid when the size of the SUCI contained in the received message does not satisfy the criterion associated with the expected size; and
reject the SUCI in the received message when the SUCI in the received message is determined to be invalid”, in combination with the other claim elements and features.
Therefore, claims 26-46 considered novel and allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645